Citation Nr: 1607774	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-44 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In October 2013, the Board remanded the appeal for further development.  It is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Board remanded the appeal to obtain a VA examination and opinion.  In pertinent part, the examiner was to provide an etiological opinion for each diagnosed acquired psychiatric disorder.  By law this includes any disorder diagnosed since the Veteran filed his claim.  An April 2008 VA treatment record shows a diagnosis of depression not otherwise specified, but a February 2014 VA examiner failed to address whether it was related to service, opining instead that his only current diagnosis was severe alcohol use disorder.  To this extent, the opinion failed to comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion is therefore required.

In addition, while the February 2014 VA examiner indicated that she had reviewed mental health treatment records from the VA Worcester Community Based Outpatient Clinic from 2011 to 2013, these records are not associated with the claims file and no statement or supplemental statement of the case reflects that they were considered by the AOJ. Since the record also shows that the appellant has received treatment through the VA Hospital in Bedford, Massachusetts, all outstanding records from these facilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records from the VA Central Western Massachusetts Healthcare System and the VA Hospital in Bedford, Massachusetts.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.

2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the February 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must list all psychiatric disorders other than PTSD diagnosed since the appellant filed his claim in 2008.  For each diagnosis, to include the April 2008 diagnosis of depression, the examiner is to opine whether it is at least as likely as not that the disorders is related to the Veteran's active military service or events therein.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




